UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6129


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KITTRELL BERNARD DECATOR,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:95-cr-00202-CCB-1)


Submitted:   March 30, 2010                 Decided:   April 6, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kittrell Bernard Decator, Appellant Pro Se.  James G. Warwick,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kittrell Bernard Decator appeals the district court’s

margin   order      denying    Decator’s     “Motion   to    Dismiss   Indictment

Nunc   Pro   Tunc.”      We     have   reviewed   the    record    and   find   no

reversible error.            Accordingly, we affirm.          United States v.

Decator, No. 1:95-cr-00202-CCB-1 (D. Md. Dec. 29, 2009).                        We

dispense     with     oral    argument     because     the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                         2